DETAILED ACTION
The following is a Non-Final Office Action in response to communications filed August 26, 2022.  Claims 1, 7, and 12–13 are amended.  Currently, claims 1–21 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022 has been entered.
 
	Response to Amendment/Argument
Applicant’s remarks with respect to the previous objection to claim 12 are persuasive.  As a result, the previous objection to claim 12 is withdrawn.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 103 have been fully considered but are not persuasive.
Applicant primarily asserts that the Mittal reference does not disclose the amended elements reciting a graphical breakdown “indicated by a pie graph or a bar graph or a line graph,” and Examiner agrees that the Mittal reference does not disclose the amended claim elements.  However, upon reconsideration of the remaining references of record, Examiner submits that the secondary reference to Kosiba discloses the newly amended elements when considered in view of the combination as a whole (see e.g., Kosiba FIG. 12A–12D).  As a result, Applicant’s remarks are not persuasive in view of the combination of record.
Accordingly, the previous rejection is maintained and reasserted below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–18 are rejected under 35 U.S.C. 103 as being unpatentable over PEARCE et al. (U.S. 2019/0320067) in view of Kosiba et al. (U.S. 2005/0065837), and in further view of Mittal et al. (Mittal, A., Agrawal, A., Chouksey, A., Shriwas, R., &amp; Agrawal, S. (2016). A Comparative Study of Chatbots and Humans. International Journal of Advanced Research in Computer and Communication Engineering, 5(3), 1055–1057.).
Claims 1, 7, and 13:  Pearce discloses a non-transitory computer-readable recording medium storing therein an analyzing program that causes a computer to execute a process (See paragraph 34, wherein a computer-readable medium embodiment is disclosed) comprising: 
referring to a storage, upon receipt of an instruction to display content of inquiries received and gathered from a plurality of terminals, the storage storing therein the content of the inquiries analyzed based on a plurality of indices including indices related to a human service and a chatbot service offered in response to the inquiries (See FIG. 10–11, wherein the Zacoustic database includes live agent and BOT interaction analytics, and wherein a dashboard is utilized to access the analytic data; and see paragraphs 63–64 and 68, in view of paragraphs 45 and 53, wherein human agent and BOT customer contact points are analyzed using the Zacoustic performance analysis software, and wherein bots and chatbots are described as agents), and displaying an at-a-glance view of a plurality of analysis results obtained by analyzing the content of the inquiries based on the plurality of indices (See FIG. 13 and paragraphs 68–78, wherein analysis results based on inquiry analysis are displayed); and 
displaying, upon receipt of a designation for an analysis on the human service among the plurality of analysis results displayed in the at-a-glance view, a breakdown in which an index related to the human service and an index related to the chatbot service, in addition to statistical information about the human service (See FIG. 12–14, in view of paragraphs 63 and 68, wherein various indices and statistical information is displayed, and wherein individual agents may be selected; see also paragraphs 113–114, wherein Zacoustic analysis is performed with respect to human agents and BOT agents), based on identification information used for managing a log of the human service and a log of the chatbot service (See FIG. 12, wherein an agent log is displayed, and wherein the agent log is associated with an identified agent; and paragraphs 63, 68, and 78, wherein statistical information is derived from a log of chats performed by both human and bot services).  Pearce does not expressly disclose the remaining claim elements.
Kosiba discloses displaying a breakdown in which an index related to the human service is graphically indicated by a pie graph or a bar graph or a line graph (See FIG. 12A–12D and paragraph 132, wherein human service indices may be graphed on a line graph; see also paragraphs 76–79, wherein performance distribution data reports are produced with respect to human service indices), 
in addition to information about the human service for each specific unit time period (See paragraphs 76–79, wherein performance distribution data reports are produced with respect to time intervals).
Pearce discloses a system directed to analyzing agent performance in a contact center.  Kosiba similarly discloses a system directed to analyzing contact center behavior.  Each reference discloses a system directed to analyzing contact center performance.  The technique of displaying time period information is applicable to the system of Pearce as they each share characteristics and capabilities; namely, they are directed to analyzing contact center performance.
One of ordinary skill in the art would have recognized that applying the known technique of Kosiba would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kosiba to the teachings of Pearce would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate contact center performance analysis into similar systems.  Further, applying time period displays to Pearce would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  Pearce and Kosiba do not, however, expressly disclose the remaining claim elements.
Mittal discloses a breakdown in which an index related to the human service and an index related to the chatbot service are differently and graphically indicated (See Table 1–3, wherein human and chatbot service performances are graphically indicated in different columns).
As disclosed above, Pearce discloses a system directed to analyzing agent performance in a contact center, and Kosiba similarly discloses a system directed to analyzing contact center behavior.  Mittal discloses comparing chatbots to humans in the context of telephone answering systems.  Each reference discloses a system directed to analyzing contact center performance.  The technique of graphically differentiating between chatbot and human services is applicable to the systems of Pearce and Kosiba as they each share characteristics and capabilities; namely, they are directed to analyzing contact center performance.
One of ordinary skill in the art would have recognized that applying the known technique of Mittal would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Mittal to the teachings of Pearce and Kosiba would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate contact center performance analysis into similar systems.  Further, applying graphical differentiation to Pearce and Kosiba would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved visual analysis.
With respect to claim 13, Pearce further discloses a processor (See claim 1) and functionality to receive an input of an instruction from a user (See FIG. 11–14, wherein interactive dashboards are disclosed). 
Claims 2, 8, and 14:  Pearce discloses the non-transitory computer-readable recording medium according to claim 1, wherein the displaying the at-a-glance view of the plurality of analysis results includes displaying an at-a-glance view of a breakdown of service of a chatbot chat and a human chat, as the breakdown of the indices related to the human service and the chatbot service (See FIG. 13, wherein various indices and statistical information is displayed from all agents; see also FIG. 14, in view of paragraphs 113–114, wherein Zacoustic analysis is performed with respect to human agents and BOT agents, and wherein the dashboard may show all agents).  Pearce does not expressly disclose the remaining claim elements.
Kosiba discloses a breakdown of service time periods of a human chat, as the breakdown of the indices related to the human service (See paragraphs 76–79, wherein performance distribution data reports are produced with respect to time intervals, and wherein performance metrics include call volumes, mean handle times, and handle times per interval).
One of ordinary skill in the art would have recognized that applying the known technique of Kosiba would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 3, 9, and 15:  Pearce discloses the non-transitory computer-readable recording medium according to claim 1, wherein the displaying the at-a-glance view of the plurality of analysis results includes displaying an at-a-glance view of benefit levels indicating degrees of benefit gathered with respect to the human service and the chatbot service (See FIG. 13–14, wherein resolution and FCR (first call resolution) metrics are displayed; see also paragraphs 113–114, wherein Zacoustic analysis is performed with respect to human agents and BOTs agents).
Claims 4, 10, and 16:  Pearce discloses the non-transitory computer-readable recording medium according to claim 1, wherein the displaying the at-a-glance view of the plurality of analysis results includes displaying an at-a-glance view of the breakdown in which the indices related to the human service and the chatbot service are arranged in a chronological order (See FIG. 12, wherein inquiries and related indices are displayed chronologically).
Claims 5, 11, and 17:  Pearce discloses the non-transitory computer-readable recording medium according to claim 1, wherein the displaying the at-a-glance view of the plurality of analysis results includes displaying an at-a-glance view of service of a chatbot chat and a human chat, as the breakdown of the indices related to the human service and the chatbot service (See FIG. 13, wherein various indices and statistical information is displayed from all agents; see also FIG. 14, in view of paragraphs 113–114, wherein Zacoustic analysis is performed with respect to human agents and BOT agents, and wherein the dashboard may show all agents).  Pearce does not expressly disclose the remaining claim elements.
Kosiba discloses displaying an at-a-glance view of a distribution of service time periods of a human chat, as the breakdown of the indices related to the human service (See paragraphs 76–79, wherein performance distribution data reports are produced with respect to time intervals).
One of ordinary skill in the art would have recognized that applying the known technique of Kosiba would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 6, 12, and 18:  Pearce discloses the non-transitory computer-readable recording medium according to claim 1, wherein the displaying the at-a-glance view of the plurality of analysis results includes displaying an at-a-glance view of a breakdown in which mutually-corresponding indices are arranged side by side with respect to an index related to the human service and an index related to the chatbot service (See FIG. 13, wherein resolution and FCR indices are displayed side by side, and wherein resolution and FCR indices are related to both human and chatbot services).

Claims 19–21 are rejected under 35 U.S.C. 103 as being unpatentable over PEARCE et al. (U.S. 2019/0320067) in view of Kosiba et al. (U.S. 2005/0065837), and in further view of Mittal et al. (Mittal, A., Agrawal, A., Chouksey, A., Shriwas, R., & Agrawal, S. (2016). A Comparative Study of Chatbots and Humans. International Journal of Advanced Research in Computer and Communication Engineering, 5(3), 1055–1057.) and Meghan et al. (U.S. 2007/0230682).
Claims 19–21:  As disclosed above, Pearce, Kosiba, and Mittal disclose the elements of claim 1.  Although Pearce discloses human service and chatbot service indices (See citations above), Pearce, Kosiba, and Mittal do not expressly disclose the remaining elements of claim 19.
Meghan discloses wherein the indices related to the service include selectable indices, and wherein the process further comprises: receiving a user selection of at least one of the selectable indices; and re-generating the breakdown narrowed-down using the selected at least one of the selectable indices (See FIG. 3A, FIG. 4, and paragraphs 33 and 44, wherein a supervisor and agent may each configure the interface appearance by selecting or deselecting performance metrics).
As disclosed above, Pearce discloses a system directed to analyzing agent performance in a contact center, Kosiba similarly discloses a system directed to analyzing contact center behavior, and Mittal discloses comparing chatbots to humans in the context of telephone answering systems.  Meghan discloses a system directed to providing performance statistics to call center agents.  Each reference discloses a system directed to analyzing contact center performance.  The technique of selecting performance indices is applicable to the systems of Pearce, Kosiba, and Mittal as they each share characteristics and capabilities; namely, they are directed to analyzing contact center performance.
One of ordinary skill in the art would have recognized that applying the known technique of Mittal would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Mittal to the teachings of Pearce, Kosiba, and Mittal would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate contact center performance analysis into similar systems.  Further, applying selection of performance indices to Pearce, Kosiba, and Mittal would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and improved results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623